Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
12/23/2016 09:09 AM CST




                                                        - 407 -
                                  Nebraska Supreme Court A dvance Sheets
                                          295 Nebraska R eports
                                                 STATE v. MANTICH
                                                 Cite as 295 Neb. 407




                                        State of Nebraska, appellee, v.
                                        Douglas M. M antich, appellant.
                                                    ___ N.W.2d ___

                                        Filed December 23, 2016.   No. S-16-221.

                1.	 Sentences: Appeal and Error. An appellate court will not disturb a sen-
                     tence imposed within the statutory limits absent an abuse of discretion
                     by the trial court.
                2.	 Judges: Words and Phrases. A judicial abuse of discretion exists when
                     the reasons or rulings of a trial judge are clearly untenable, unfairly
                     depriving a litigant of a substantial right and denying just results in mat-
                     ters submitted for disposition.
                3.	 Constitutional Law: Minors: Sentences. Life imprisonment with-
                     out the possibility of parole for juveniles convicted of nonhomicide
                     offenses is unconstitutional; such juvenile offenders must be given
                     some meaningful opportunity for relief based on demonstrated maturity
                     and rehabilitation.
                4.	 Constitutional Law: Homicide: Minors: Sentences. There is no cat-
                     egorical bar against life sentences without parole for juveniles convicted
                     of homicide offenses; however, the sentencing court must consider
                     specific, individualized factors before handing down a sentence of life
                     imprisonment without parole for a juvenile.
                5.	 Homicide: Sentences. Felony murder is a homicide offense, and there is
                     no bar against sentences of life without parole.
                 6.	 Constitutional Law: Criminal Law: Sentences. The Eighth Amendment
                     does not require strict proportionality between crime and sentence, but,
                     rather, forbids only extreme sentences that are grossly disproportionate
                     to the crime.

                 Appeal from the District Court for Douglas County: J
               Russell Derr, Judge. Affirmed.
                                   - 408 -
               Nebraska Supreme Court A dvance Sheets
                       295 Nebraska R eports
                             STATE v. MANTICH
                             Cite as 295 Neb. 407

  Adam J. Sipple, of Johnson & Mock, P.C., L.L.O., for
appellant.

  Douglas J. Peterson, Attorney General, and Melissa R.
Vincent for appellee.

   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy,
K elch, and Funke, JJ.

      Heavican, C.J.
                      INTRODUCTION
   Douglas M. Mantich was convicted of first degree murder
and use of a weapon to commit a felony. He was initially sen-
tenced to life imprisonment on the murder conviction; he was
later granted postconviction relief in the form of resentencing
as a result of the U.S. Supreme Court’s decision in Miller v.
Alabama.1 Following a hearing, Mantich was sentenced to 90
years’ to 90 years’ imprisonment on the first degree murder
conviction. He appeals. We affirm.

                        BACKGROUND
   Mantich was convicted of first degree murder and use of a
weapon to commit a felony in September 1994. The following
factual recitation is from this court’s 2014 opinion vacating
Mantich’s life sentence:
        On December 5, 1993, a gathering was held to mourn
     the death of a “Lomas” gang member. Several members
     of the gang attended the party, including Mantich, Gary
     Brunzo, Daniel Eona, Juan Carrera, and Angel Huerta. At
     the gathering, Mantich consumed between 5 and 10 beers
     and smoked marijuana in a 21⁄2-hour period.
        Sometime after 1 a.m., Carrera decided that he wanted
     to steal a car and commit a driveby shooting of a member

 1	
      Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455, 183 L. Ed. 2d 407
      (2012).
                        - 409 -
     Nebraska Supreme Court A dvance Sheets
             295 Nebraska R eports
                  STATE v. MANTICH
                  Cite as 295 Neb. 407

of a rival gang. While holding a gun, Eona responded that
he also wanted to steal a car and talked about “jackin’
somebody” and “putting a gun to their head.” Brunzo and
Eona then walked toward Dodge Street to steal a vehicle.
They returned about 20 minutes later in a stolen red mini-
van, and Carrera and Huerta got in. Over his girlfriend’s
objection and attempt to physically restrain him, Mantich
also got into the van.
   The van had no rear seats. Eona was in the driver’s
seat, and Brunzo was in the front passenger seat. Carrera
sat behind the driver’s seat; Huerta sat on the passen-
ger side, close to the sliding side door; and Mantich sat
behind Carrera and Huerta, toward the back of the van.
After a short time, Mantich realized that a man, later
identified as Henry Thompson, was in the van. Thompson
was kneeling between the driver’s seat and the front pas-
senger seat with his hands over his head and his head fac-
ing the front of the van.
   The gang members began chanting “Cuz” and “Blood.”
Mantich thought the purpose was to make Thompson
believe they were affiliated with a different gang.
Eona demanded Thompson’s money, and Brunzo told
Thompson they were going to shoot him. Mantich saw
Brunzo and Eona poke Thompson in the head with their
guns. Eventually, a shot was fired and Thompson was
killed. Thompson’s body was pulled out of the van and
left on 13th Street.
   The group then drove to Carrera’s house so he could
retrieve his gun. After this, they drove by a home and
fired several shots at it from the vehicle. Later, they
sank the van in the Missouri River and walked back
to 13th Street. From there, Mantich and Huerta took
all the guns and went to Huerta’s house to hide them.
Brunzo, Eona, and Carrera walked toward the area of
Thompson’s body.
                         - 410 -
     Nebraska Supreme Court A dvance Sheets
             295 Nebraska R eports
                   STATE v. MANTICH
                   Cite as 295 Neb. 407

    After hiding the guns with Huerta, Mantich walked to
Brian Dilly’s house. While still intoxicated, Mantich told
Dilly and Dilly’s brothers about the events of the night.
Mantich claimed he had pulled the trigger and killed
Thompson. When the 6 o’clock news featured a story
on the homicide, Mantich said, “‘I told you so,’” and
“‘I told you I did it.’” About an hour after the newscast,
Mantich told Dilly that Brunzo was actually the person
who shot and killed Thompson. The police later learned
about Mantich’s conversations with Dilly, and arrest war-
rants were issued for Mantich, Brunzo, Eona, and Carrera.
Mantich was arrested on January 4, 1994.
    Mantich agreed to talk with Omaha police about
what happened and initially claimed that Brunzo shot
Thompson. The police told Mantich that statements were
being obtained from Brunzo, Eona, and Carrera and that
Mantich’s statement was inconsistent with the informa-
tion the police had acquired. The police also told Mantich
that Dilly said Mantich confessed to shooting Thompson.
Mantich admitted telling Dilly he shot Thompson, but
explained that it was a lie and that he was only trying to
look like “a bad ass.” Mantich claimed that he had not
shot anyone and that Brunzo was the shooter.
    The police then told Mantich they knew what hap-
pened and assured Mantich that his family and girlfriend
“would not abandon him” if he told the truth. At this
point, Mantich admitted that he had pulled the trig-
ger. Mantich said, “‘I’m sorry it happened. I wished
it wouldn’t have happened.’” Mantich further stated,
“‘They handed me the gun and said shoot him, so I did
it.’” Mantich again confessed during a taped statement to
shooting Thompson.
    Mantich testified in his own behalf at trial. He acknowl-
edged his statements to Dilly and the police that he had
shot Thompson, but told the jury that he had not shot
Thompson. On September 26, 1994, the jury returned a
                                    - 411 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                              STATE v. MANTICH
                              Cite as 295 Neb. 407

      verdict of guilty on one charge of first degree murder and
      one charge of use of a firearm to commit a felony.2
   Mantich was 15 years old at the time of the commission
of the acts leading to his convictions. His murder conviction
was based upon felony murder with the underlying felonies of
kidnapping, robbery, or both. Mantich was sentenced to life
imprisonment on the first degree murder conviction and 5 to 20
years’ imprisonment on the use conviction. Mantich’s convic-
tions and sentences were affirmed on direct appeal.3
   Mantich subsequently filed a motion for postconviction
relief, which was granted by this court4 following the U.S.
Supreme Court’s decision in Miller.5 Mantich’s life sentence for
first degree murder was vacated and the cause was remanded
for resentencing.
   Upon resentencing, a hearing was held. At that hearing,
Mantich offered evidence, including the deposition of a neu-
ropsychologist who testified generally about adolescent brain
development.
   Mantich also offered the testimony of Charles Newring,
a psychologist with experience assessing youth and adults
involved in the court system. Newring testified that Mantich
was of low risk for future acts of violence if his sobriety was
maintained. Mantich was also assessed for psychopathy, which
Newring testified was one of the best predictors of future vio-
lence. According to Newring, Mantich scored well below the
“cut score” for psychopathy.
   Newring also testified as to Mantich’s prison misconduct
record, noting that the last report involving violence was in
2000 and that it involved the group related to the offense for
which Mantich was convicted. The record otherwise showed

 2	
      State v. Mantich, 287 Neb. 320, 322-24, 842 N.W.2d 716, 719-20 (2014).
 3	
      State v. Mantich, 249 Neb. 311, 543 N.W.2d 181 (1996).
 4	
      State v. Mantich, supra note 2.
 5	
      Miller v. Alabama, supra note 1.
                                     - 412 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                              STATE v. MANTICH
                              Cite as 295 Neb. 407

that between January 1995 and June 2015, Mantich had 122
misconduct reports.
   The record also showed that Mantich had successfully
received a diploma through the GED program as well as other
educational programming while he was in prison, but that
he had not undergone substance abuse treatment. A correc-
tional system employee testified that Mantich was a “model
inmate,” a “‘leader,’”; that he followed the rules; and that he
was one of seven inmates chosen to participate in a dog train-
ing program.
   Following that hearing, Mantich was sentenced to 90 years’
to 90 years’ imprisonment. He appeals.
                ASSIGNMENTS OF ERROR
   On appeal, Mantich assigns that the district court erred in
(1) imposing a de facto life sentence prohibited by the Eighth
Amendment; (2) imposing a sentence unconstitutionally dis-
proportionate to his offense in light of Mantich’s age, con-
duct, and subsequent reform; (3) failing to consider Mantich’s
youth in light of the principles and purposes of juvenile
sentencing; and (4) violating his right to due process by fail-
ing to use adequate procedural safeguards to protect against
arbitrary and capricious imposition of a sentence violating
Mantich’s substantive protection against cruel and unusual
punishment.
                   STANDARD OF REVIEW
   [1,2] An appellate court will not disturb a sentence imposed
within the statutory limits absent an abuse of discretion by the
trial court.6 A judicial abuse of discretion exists when the rea-
sons or rulings of a trial judge are clearly untenable, unfairly
depriving a litigant of a substantial right and denying just
results in matters submitted for disposition.7

 6	
      State v. Cardeilhac, 293 Neb. 200, 876 N.W.2d 876 (2016).
 7	
      State v. Berney, 288 Neb. 377, 847 N.W.2d 732 (2014).
                                   - 413 -
               Nebraska Supreme Court A dvance Sheets
                       295 Nebraska R eports
                             STATE v. MANTICH
                             Cite as 295 Neb. 407

                           ANALYSIS
Validity of Sentence Imposed.
   In his first and second assignments of error, Mantich assigns
that the sentence imposed upon him on resentencing was erro-
neous. Mantich argues that he was a “child who did not kill,”
but that the district court sentenced him as though he was “an
adult who took a life.”8 His argument, particularly when con-
sidered in the aggregate with his consecutive 5- to 20-year sen-
tence of imprisonment for use of a weapon, is that his sentence
for felony murder was a de facto life sentence without parole,
was disproportionate to the crime for which he was convicted,
and was erroneous.
   [3,4] Some background with respect to juvenile sentencing
is helpful. In Graham v. Florida,9 the U.S. Supreme Court held
that life imprisonment without the possibility of parole for juve-
niles convicted of nonhomicide offenses was unconstitutional.
Specifically, the Court in Graham held such juvenile offend-
ers must be given “some meaningful opportunity to obtain
release based on demonstrated maturity and rehabilitation.”10
Several years later, in Miller,11 the Court declined to extend
that categorical bar of no life sentences without parole to juve-
niles convicted of homicide. This court noted in considering
Mantich’s12 motion for postconviction relief that there was no
bar to a life sentence, but that “a sentencer must consider spe-
cific, individualized factors before handing down a sentence of
life imprisonment without parole for a juvenile.”
   [5] Mantich’s argument that his sentence is unconstitu-
tional is contingent upon two assumptions: (1) that a sentence
of years can, under certain circumstances, be a de facto life

 8	
      Brief for appellant at 14.
 9	
      Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825
      (2010).
10	
      Id., 560 U.S. at 75.
11	
      Miller v. Alabama, supra note 1.
12	
      State v. Mantich, supra note 2, 287 Neb. at 340, 842 N.W.2d at 730.
                                    - 414 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                              STATE v. MANTICH
                              Cite as 295 Neb. 407

sentence and (2) that felony murder is a nonhomicide offense
under Graham. We need not decide the validity of Mantich’s
de facto life sentence argument, however, because we disagree
with the assertion that felony murder is a nonhomicide offense.
Rather, we hold that felony murder is a homicide offense under
Miller and note that there is no bar against sentences of life
without parole.
   Neb. Rev. Stat. § 28-303 (Reissue 1989) provided for the
crime of first degree murder and set forth three different ways
that it can be committed:
         A person commits murder in the first degree if he kills
      another person (1) purposely and with deliberate and pre-
      meditated malice, or (2) in the perpetration of or attempt
      to perpetrate any sexual assault in the first degree, arson,
      robbery, kidnapping, hijacking of any public or private
      means of transportation, or burglary, or (3) by administer-
      ing poison or causing the same to be done . . . .
Subsection (2) provided that felony murder is first degree mur-
der. A specific intent to kill is not required to constitute felony
murder, only the intent to do the act which constitutes the
felony in question.13 We have held that premeditated murder
and felony murder are but different ways to commit a single
offense of first degree murder.14 Thus, our statutory scheme
plainly envisions felony murder as a homicide offense.
   This result is consistent with other jurisdictions that have
held that felony murder is a homicide offense to which Graham
is inapplicable,15 and it is also consistent with the holding
in Graham.

13	
      State v. Aldaco, 271 Neb. 160, 710 N.W.2d 101 (2006).
14	
      State v. Galindo, 278 Neb. 599, 774 N.W.2d 190 (2009).
15	
      Graham v. Florida, supra note 9. See Arrington v. Florida, 113 So. 3d
20 (Fla. App. 2012). See, also, Trimble v. Trani, No. 09-cv-01943-REB,
      2011 WL 3426207 (D. Colo. Aug. 5, 2011) (unpublished opinion); Jensen
      v. Zavaras, No. 08-cv-01670-RPM, 2010 WL 2825666 (D. Colo. July 16,
      2010) (unpublished opinion); Bell v. Arkansas, No. CR 10-1262, 2011 WL
4396975 (Ark. Sept. 22, 2011).
                                     - 415 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                               STATE v. MANTICH
                               Cite as 295 Neb. 407

   The Court in Graham held that the Eighth Amendment
prohibited sentencing a juvenile to the maximum penalty of
life imprisonment without parole for a nonhomicide offense
committed by that juvenile.16 But felony murder, regardless of
which individual perpetrated the actual killing, results in the
death of a victim. As the Court reasoned in Graham, nonhomi-
cide offenses “differ from homicide crimes in a moral sense.”17
That felony murder results in death supports our conclusion
that felony murder is a homicide offense.
   Mantich suggests that felony murder should be considered
a nonhomicide offense at least under circumstances where
the defendant at issue was not directly responsible for the
victim’s death. He further argues that in his case, there was
no jury finding that he was actually responsible for Henry
Thompson’s death.
   Mantich is correct in that the jury did not find that he
killed Thompson. But the jury was not asked to find that fact;
it needed only to conclude that Mantich was guilty of the
underlying felony during perpetration of the act during which
Thompson was killed.
   And in those cases where there might be evidence that the
defendant being sentenced did not actually kill, the sentenc-
ing court may consider that mitigating factor when sentenc-
ing a juvenile defendant.18 But this is not that case: There
was evidence in the record that supported the conclusion that
Mantich did, in fact, kill Thompson, including testimony that
Mantich admitted to others that he had done so.
   Unless and until the U.S. Supreme Court rules otherwise,
we conclude the felony murder is a homicide offense for
purposes of sentencing under Miller and Graham.19 Because
under Miller a juvenile defendant may be sentenced to

16	
      Graham v. Florida, supra note 9.
17	
      Id., 560 U.S. at 69.
18	
      Neb. Rev. Stat. § 28-105.02 (Reissue 2016).
19	
      Miller v. Alabama, supra note 1; Graham v. Florida, supra note 9.
                                     - 416 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                               STATE v. MANTICH
                               Cite as 295 Neb. 407

life ­imprisonment without parole, it is immaterial whether
the sentence imposed upon Mantich was a de facto life
sentence.
   [6] Nor was Mantich’s sentence disproportionate. The Eighth
Amendment does not require strict proportionality between
crime and sentence, but, rather, forbids only extreme sentences
that are “‘grossly disproportionate’” to the crime.20 In this
case, while Mantich now denies that he shot the victim, he did
make statements that admitted as much. There was evidence at
trial to that effect, and the original sentencing court sentenced
him based upon the court’s belief that Mantich “‘pulled the
trigger.’” And in any case, Mantich was part of a group of
gang members who carjacked and abducted an innocent per-
son, drove around taunting that person, and put the person in
fear for his life before the person was shot and thrown out of
the moving vehicle into the street. On these facts, Mantich’s
sentence was not disproportionate.
   Mantich’s first and second assignments of error are with-
out merit.
Sentencing Hearing.
   In his third and fourth assignments of error, Mantich argues
that the sentencing court failed to consider his youth or to use
adequate procedural safeguards when sentencing him.
   We turn first to Mantich’s contention that the sentenc-
ing court did not give “conscientious ‘consideration’” to his
youth.21 We find that assertion to be without merit. Rather,
the district court explicitly noted Mantich’s age and further
explained that it was “one of the few mitigating factors in this
case.” The district court also noted that Mantich was receiving
some benefit from his age insofar as he was being resentenced
to a term of less than life imprisonment.

20	
      Ewing v. California, 538 U.S. 11, 23, 123 S. Ct. 1179, 155 L. Ed. 2d 108
      (2003).
21	
      Brief for appellant at 34.
                                     - 417 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                               STATE v. MANTICH
                               Cite as 295 Neb. 407

   As the facts of this case demonstrate, Mantich participated
in the carjacking, abduction, and taunting of an innocent vic-
tim, who was shot in the back of the head, perhaps by Mantich
himself. The victim was then pulled out of his own vehicle
and left dead on the street. The fact that Mantich is unhappy
with the sentence he received does not mean that the district
court ignored Mantich’s age or otherwise erred in imposing
sentence. We have reviewed the record from the sentencing
hearing and reject Mantich’s claim that the district court did
not adequately consider his age and other mitigating factors
when sentencing him.
   We turn next to Mantich’s contention that his due process
rights were violated when the district court failed to use ade-
quate procedural safeguards.
   Mantich asks this court to “establish procedural safeguards
to ensure sentences imposed upon juvenile offenders do not
exceed constitutional boundaries.”22 Specifically, Mantich asks
us to include the requirement of a mitigation hearing, a pre-
sumption against life or de facto life sentences, and factfinding
sufficient for meaningful appellate review. But we find that the
procedural safeguards Mantich seeks either are already in place
or are not required by the U.S. Supreme Court’s decisions in
Miller and Graham.23
   Mantich first suggests that we establish a required mitiga-
tion hearing, but he fails to explain why the sentencing hearing
that he, as well as every other criminal defendant, was already
afforded is inadequate. Moreover, § 28-105.02 expressly allows
a defendant to present mitigating factors to the court and man-
dates that the court consider such factors.
   Mantich also seeks a presumption against sentences of
life imprisonment and life imprisonment without parole. But
Miller24 allows such sentences for a homicide offense. The

22	
      Id. at 35.
23	
      Miller v. Alabama, supra note 1; Graham v. Florida, supra note 9.
24	
      Miller v. Alabama, supra note 1.
                                    - 418 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                              STATE v. MANTICH
                              Cite as 295 Neb. 407

presumption against such sentences is not required by the
U.S. Supreme Court. The Legislature has not mandated such
a presumption, and we will not create one. Nor is there lan-
guage in Miller, nor anything more generally in our case law
or in § 28-105.02, that would require specific factfinding
at sentencing.25
   We have reviewed the record and conclude that Mantich
was sentenced in accordance with § 28-105.02 and Miller.
The Legislature has set forth the sentencing procedure appli-
cable to juveniles who have committed homicide offenses.
That procedure is consistent with Miller and with the Eighth
Amendment as it is currently interpreted by the U.S. Supreme
Court. We therefore find Mantich’s third and fourth assign-
ments of error to be without merit.
                          CONCLUSION
      The sentence of the district court is affirmed.
                                                                A ffirmed.

25	
      See State v. Hunt, 214 Neb. 214, 333 N.W.2d 405 (1983).